In an action to recover damages for dental malpractice, the defendants Arthur M. Kahn, Richard Berg, Richard Berg, D.D.S., P. C., John Garizio, John Garizio, D.D.S., P. C., Kenneth D. Morris, and Kenneth D. Morris, D.D.S., P. C., appeal from an order of the Supreme Court, Nassau County (Brucia, J.), dated May 4, 1994, which, upon renewal and reargument, vacated an order dated December 21, 1993, and granted the plaintiffs’ motion to restore the action to the trial calendar.
Ordered that the appeals by the defendants Richard Berg, Richard Berg D.D.S., P. C., John Garizio, and John Garizio *527D.D.S., P. C., are dismissed for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the order is affirmed insofar as appealed from by the defendants Arthur M. Kahn, Kenneth D. Morris, and Kenneth D. Morris, D.D.S., P. C., for reasons stated by Justice Brucia at the Supreme Court; and it is further,
Ordered that the respondents are awarded one bill of costs. Miller, J. P., Pizzuto, Joy and Friedmann, JJ., concur.